DETAILED ACTION
Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it include the title.
The abstract of the disclosure should be on a separate page (the title should not be in the abstract).  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-13 are objected to because of the following informalities: 
Claim 1 appears to include typographical error. Specifically, the claim includes a preamble (lines 1-7) with a comma “step of,” as the lineation character. A colon “step of:” is preferred lineation character.
Claims 3 and 5-12 are objected to for the same reason as claim 1 above.
Claim 6 is missing an “and” from line 4, just after “the expected implant site,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 include the term “so that” and as such makes the claims indefinite because the term implies “intended use”.
Claims 2-10, 12 and 13 are rejected for the same reason as claims 1 and 11 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0015316 A1 to Sachdeva et al. in view of  WO 9319689 A1 to Rekow et al. and further in view of U.S. Pub. No. 2016/0278878 A1 to Waston et al.

As to claim 1, Sachdeva teaches a method of creating a digital prosthesis design of a prosthesis, which when manufactured can be placed on at least one implant placed in a first jaw of a patient, wherein the method comprising steps of, 
- obtaining a digital first jaw model comprising a surface representation of at least a part of the first jaw (Lower Jaw 234) (“... FIG. 5 shows a side view 220 of both jaws of a patient with teeth with roots 222 and jaw bones 224 of the dentition of the patient developed from the CBCT volume scan data...FIG. 6 shows a front view 230 of both jaws of the patient, lower jaw 234 and upper jaw 240, with teeth and roots 236 in the lower j jaw and 242 in the upper jaw, and jaw bones 238 of the lower jaw and 244 of the upper jaw of the dentition of the patient developed from the CBCTvolume scan data. The brackets placed on the patient's teeth are shown as well...” paragraphs 0192-0193). 
- creating the digital prosthesis design (“...FIG. 8 shows final modeling of teeth obtained from surface scanning of the dentition of a patient. While tooth crowns are displayed in the model, tooth roots and jaw bones are missing...” paragraph 0082),
 - obtaining a digital second jaw model of the second jaw (Upper Jaw 240) comprising a surface representation of at least a part of the second jaw opposing the at least one expected implant site (“... FIG. 5 shows a side view 220 of both jaws of a patient with teeth with roots 222 and jaw bones 224 of the dentition of the patient developed from the CBCT volume scan data...FIG. 6 shows a front view 230 of both jaws of the patient, lower jaw 234 and upper jaw 240, with teeth and roots 236 in the lower jaw and 242 in the upper jaw, and jaw bones 238 of the lower jaw and 244 of the upper jaw of the dentition of the patient developed from the CBCTvolume scan data. The brackets placed on the patient's teeth are shown as well...” paragraphs 0192-0193).  
Sachdeva is silent with reference to creating a digital guide design of a positioning guide, which when manufactured can be used to position the prosthesis on the at least one implant so that the manufactured prosthesis is in a desired occlusal contact with a dental anatomy of a second jaw opposite the first jaw,
an at least one expected implant site comprising a digital abutment representation of an abutment arranged at the at least one expected implant site,
the digital prosthesis design comprising a distal prosthesis surface and a proximal prosthesis surface wherein the proximal prosthesis surface comprises at least one abutment hole, and creating the shape of the abutment hole larger than the digital abutment representation, and 
creating a digital guide design of the positioning guide comprising a distal guide surface which at least partly comprises a shape corresponding to the shape of a part of the digital second jaw model and a proximal guide surface which at least partly comprises a shape corresponding to the shape of a part of the distal prosthesis surface.
Rekow teaches the digital prosthesis design comprising a distal prosthesis surface and a proximal prosthesis surface wherein the proximal prosthesis surface comprises at least one abutment hole (modeling of dental prosthesis or restorations), and creating the shape of the abutment hole larger than the digital abutment representation (dimensions) (“...In accordance with the above, this invention provides a technique for the modeling of dental prosthesis or restorations for a selected posterior tooth of a patient. The technique involves selecting a standard tooth form for the tooth from a library of standard tooth forms with corresponding digital mapping data being stored for each such form. The stored tooth form is then scaled in the buccal/lingual dimension and in the mesial/distal dimension based on measured data for teeth of the patient other than the selected tooth. The stored tooth form is aligned in at least two dimensions with at least one proximal tooth and the occluding tooth for the selected tooth. The heights and depths for the cusp and depressions in the stored tooth form are also adjusted to match mating depressions and cusps, respectively, of the occluding tooth...For a preferred embodiment, scaling in the buccal/lingual direction is accomplished by determining the ratio of the buccal/lingual spacing between selected cusps measured for a given tooth of the patient other than the selected tooth, the buccal/lingual spacing for the same cusps for the stored tooth form, and utilizing the determined ratio to scale the stored tooth form. Scaling in the mesial/distal dimension is performed by determining the ratio of the spacing between the contact points measured for the mesial and distal proximal teeth to the mesial/distal dimension of the stored tooth form and utilizing the determined mesial/distal ratio to scale the tooth form in the mesial/distal dimension. For preferred embodiments, a reference point is established on the stored tooth form and the position of the reference point is maintained constant during at least one of the scaling steps, with scaling being performed on either side of the reference point. The reference point may be a pit in the stored tooth form which mates with the cusp on the occluding tooth or vice-versa. This type of scaling is also referred to as bilateral scaling. For one embodiment, where the selected tooth has at least two cusps spaced in the mesial/distal dimension, bilateral scaling in this dimension is performed by maintaining the mesial/distal location of these cusps constant during the scaling operation. During the aligning step, the angle in the buccal/lingual dimension and position of the groove for at least one of the proximal teeth for the selected tooth are determined, and the angle and buccal/lingual dimension position of the groove for the stored tooth form are aligned with the determined angle and position for the proximal tooth or teeth. The aligning step may also include the step of aligning the stored tooth form in the mesial/distal dimension so that there is alignment of at least one mating cusp and pit of the tooth form and the occluding tooth...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva with the teaching of Rekow because the teaching of Rekow would improve the system of Sachdeva by providing for modeling of dental prosthesis or restorations for a selected posterior tooth of a patient.
Waston teaches creating a digital guide design of a positioning guide, which when manufactured can be used to position the prosthesis on the at least one implant so that the manufactured prosthesis is in a desired occlusal contact with a dental anatomy of a second jaw opposite the first jaw (figure 4, Surgical Guide/Template 105/125), and 
creating a digital guide design of the positioning guide comprising a distal guide surface which at least partly comprises a shape corresponding to the shape of a part of the digital second jaw model and a proximal guide surface which at least partly comprises a shape corresponding to the shape of a part of the distal prosthesis surface (“...In one embodiment, the present invention is a two-part denture prosthesis or device comprising a surgical template or guide and removable false teeth set for both the mandibular and maxillary jaw. The surgical template and false teeth set may be configured to fit together in an interlocking configuration. The surgical guide may exist as two components that are each configured to fit the top (maxilla) or bottom (mandible) portion of a patient's jaw when placed inside the mouth. The surgical guide may have one or more holes that may serve as drilling sites. The holes may be positioned so that osteotomies may be drilled downward in the mandible or upward in the maxilla. The holes in the guide can comprise a cylindrical wall (also known herein as a depth stop) that is raised or lowered to accommodate a target depth of the osteotomy. The surgical guide may have one or more pin holes for securing or clamping the guide to the jaw during surgery. During surgical placement of the guide, pins can be set through the pin holes in the guide through the bone to secure the guide in place until it is permanently fixed with the abutment or implant. In embodiments, the pin holes are located laterally on the guide and spaced apart to secure the sides and central portion of the guide...The surgical guide may be manufactured to fit the individual patient's mouth based on a CT scan of the maxilla and mandible. The surgical guide may be manufactured from a nanoceramic composite or other suitable material through CNC milling or 3D printing...  From the CT scan, a surgical guide is created based on one or more anchor or implant sites to create a surgical template...” paragraphs 0162/0164/0193, figure 4, Surgical Guide/Template 105/125) and
an at least one expected implant site comprising a digital abutment representation of an abutment arranged at the at least one expected implant site (“...In embodiments, the first, second, and third guide are each configured to fit a dental surgical site of a patient. The dental surgical site may be a portion of a partially edentulous maxillary or mandibular jaw, such as the portion inside the mouth that supports the natural teeth and/or gum tissue, such as shown in the following figures. In embodiments, the first dental surgical guide may be configured so that it aligns and is oriented at the dental surgical site through one or more teeth of the patient, which may be natural teeth or implants. The second dental surgical guide is configured to allow for drilling of osteotomies for placement of implant, or abutments, at the dental surgical site. These abutments will be used to secure the third guide in place. The third dental surgical guide may be configured to provide for the appearance of natural teeth such that the third dental surgical guide may serve as a dental prosthesis. In embodiments, the first, second, and third dental surgical guides each comprise one or more anchoring sites for attachment to jaw bone of the patient at the dental surgical site. Because the anchoring sites occupy the same relative positions on each guide, each of the guides may be secured by way of a fastener such as a pin through a single set of osteotomies that are drilled through the anchoring sites of the first guide. Thus, the first guide provides a reference set of osteotomies for fixation pins (or similar fastener) to provide a basis for alignment and fixation of subsequent dental surgical guides of the system....” paragraph 0211).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva and Rekow with the teaching of Waston because the teaching of Waston would improve the system of Sachdeva and Rekow by providing for creating surgical dental templates for placing or guiding dental prosthesis into abutment.

As to claim 3, Sachdeva teaches the method according to claim 1, wherein the step of obtaining a digital first jaw model further comprises the steps of, 
- obtaining a surface scan of the expected implant site (Surface Scanning), 
- obtaining a radiographic image of the expected implant site (CBCT volume scan), and 
- arranging the surface scan and the radiographic image in a common coordinate system (FIGS. 9-14 show data from the CBCT volume scan of a patient being combined with the data from surface scan of the same patient at different stages of processing...Integrated 3-D Modeling of Patient's Dentition from Surface Scanning and CBCT Imaging) (“...Integrated 3-D Modeling of Patient's Dentition from Surface Scanning and CBCT Imaging...The invention disclosed herein enables orthodontists to accurately measure complex three dimensional anatomy during diagnosis and treatment planning of orthodontic patients. The invention enables orthodontists or users to capture 3D scans with intraoral scanners as well as cone beam computed tomography (CBCT) that can capture highly precise digital scans. The resulting digital images are downloaded to a computer, and combined in order to create comprehensive 3-D models of the patient's dentition, roots, bones and soft tissues thereby creating 3-D digital teeth model and surrounding anatomy of pre-treatment mouth. The invention provides substantial improvement over the traditional two dimensional imaging modalities such as x-rays, photographs, cephalometric tracing for diagnosis and treatment planning...The goal of the invention is to obtain (a.) high accuracy representation of visible areas, especially small features on teeth, (b) representation of gingival, (c) representation of tooth roots, (d) representation of bones, (e) representation of condole, and (f) representation of brackets, all in very high precision 3-D modeling by combining surface scan data with the volume scan data..In summary, method and workstation for generating three dimensional digital or virtual model of the dentition and surrounding anatomy of a patient from surface scan  data and volume scan data are disclosed. Surface scans of a patient's dentition are obtained using in-vivo scanning or other types of scanning such as scanning an impression of the patient's dentition or scanning a physical model of the patient's dentition. Volume scan data of the patient's dentition are obtained using Cone Beam Computed Tomography (CBCT) or Magnetic Resonance Tomography (MRI) imaging equipment. By registering the surface scan data with the volume scan data three dimensional models of a patient's dentition and surrounding anatomy including roots, bones, soft tissues, airways, etc. are obtained...” paragraphs 0180/0181/0302/0303).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0015316 A1 to Sachdeva et al. in view of  WO 9319689 A1 to Rekow et al. and further in view of U.S. Pub. No. 2016/0278878 A1 to Waston et al. as applied to claim 1 above, and further in view of WO No. 2012004937 A1 to Morimoto.

As to claim 2, Sachdeva as modified by Rekow and Waston teaches the method according to claim 1, however it is silent with reference to wherein creating the shape of the abutment hole larger than the digital abutment representation comprises creating the shape of the abutment hole at least partly on an enlarged shape of the digital abutment representation.  
Morimoto teaches wherein creating the shape of the abutment hole larger than the digital abutment representation comprises creating the shape of the abutment hole at least partly on an enlarged shape of the digital abutment representation (upper limit value and the lower limit value of the size/size) (“...Furthermore, the simulation unit 110 of the first embodiment has a function (design support function) for assisting the design of the implant by simulation as follows...That is, the simulation unit 110 determines the upper limit value and the lower limit value of the size of the implant model based on the positional relationship between the jaw bone model and the implant model embedded in the jaw bone model, and the deformation. When the size of the implant model is outside the range indicated by the upper limit value and the lower limit value, a process for issuing a warning is performed...Therefore, in the implant design device 200 according to the second embodiment, when performing a simulation for obtaining an optimal implant model of a patient, the doctor in charge can determine the shape and position of the fixture model based on the perfusion weighted image...In the second embodiment, as in the first embodiment, the prosthetic crown model 23a is optimized in accordance with the spacing between adjacent teeth in the tooth defect portion A of the jawbone model Mah and the size of the teeth. A process for determining the position and the optimum size, a process for determining the insertion position of the fixture model 21a, the direction of the abutment model 22a, and the like based on the ideal position of the prosthetic crown model 23a; Processing for determining the thickness is performed...” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva, Rekow and Waston with the teaching of Morimoto because the teaching of Morimoto would improve the system of Sachdeva, Rekow and Waston by providing a technique that allows a user to configure the size of implant model in order to provide an implant that would meet requirement of a prosthesis.

As to claim 4, Sachdeva as modified by Rekow and Waston teaches the method according to claim 1, however it is silent with reference to wherein the method further comprises that the digital abutment representation is a digital abutment model.  
Morimoto teaches wherein the method further comprises that the digital abutment representation is a digital abutment model (implant model) (“...Furthermore, the simulation unit 110 of the first embodiment has a function (design support function) for assisting the design of the implant by simulation as follows...That is, the simulation unit 110 determines the upper limit value and the lower limit value of the size of the implant model based on the positional relationship between the jaw bone model and the implant model embedded in the jaw bone model, and the deformation. When the size of the implant model is outside the range indicated by the upper limit value and the lower limit value, a process for issuing a warning is performed...Therefore, in the implant design device 200 according to the second embodiment, when performing a simulation for obtaining an optimal implant model of a patient, the doctor in charge can determine the shape and position of the fixture model based on the perfusion weighted image...In the second embodiment, as in the first embodiment, the prosthetic crown model 23a is optimized in accordance with the spacing between adjacent teeth in the tooth defect portion A of the jawbone model Mah and the size of the teeth. A process for determining the position and the optimum size, a process for determining the insertion position of the fixture model 21a, the direction of the abutment model 22a, and the like based on the ideal position of the prosthetic crown model 23a; Processing for determining the thickness is performed...” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva, Rekow and Waston with the teaching of Morimoto because the teaching of Morimoto would improve the system of Sachdeva, Rekow and Waston by providing a technique that allows a user to configure the size of implant model in order to provide an implant that would meet requirement of a prosthesis.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0015316 A1 to Sachdeva et al. in view of  WO 9319689 A1 to Rekow et al. and further in view of U.S. Pub. No. 2016/0278878 A1 to Waston et al. and further in view of WO No. 2012004937 A1 to Morimoto as applied to claim 1 above, and further in view of WO No. 2011062951 A1 to Kirchner et al.

As to claim 5, Sachdeva as modified by Rekow, Waston and Morimoto teaches the method according to claim 4, however it is silent with reference to wherein the method further comprises the step of, 
- selecting the digital abutment model from a digital abutment model library.  

Kirchner teaches wherein the method further comprises the step of, 
- selecting the digital abutment model from a digital abutment model library (database) (“...Fig. 6 illustrates a method step of retrieving a predetermined computer model 3' of an abutment. Such a predetermined abutment model may be retrieved from a database holding a plurality of different predetermined abutment models. Such a database may for example hold predetermined abutment models having different shapes, for example typical basic shapes of human teeth. The method may further comprise the step of selecting the predetermined abutment model 3' by user input. For example the user may enter information about the type of tooth to be restored (for example a front or side tooth) into a computer, and the computer may retrieve the appropriate predetermined abutment model. The predetermined abutment model may be modified by the user using a CAD system...”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva, Rekow, Waston and Morimoto with the teaching of Kirchner because the teaching of Kirchner would improve the system of Sachdeva, Rekow, Waston and Morimoto by providing a database of predefined models for user selection.

As to claim 6, Sachdeva as modified by Rekow, Waston and Kirchner teaches the method according to claim 5, however it is silent with reference to wherein the method further comprises the step of, - providing a digital implant model, - arranging the digital implant model at the expected implant site, and
- arranging the digital abutment model with the digital implant model.
Morimoto teaches wherein the method further comprises the step of, - providing a digital implant model, - arranging (figure 2) the digital implant model (Fixture Model 21a)at the expected implant site, and – arranging (figure 2) the digital abutment model (Abutment Model 22a) with the digital implant model (“...In this case, the implant standard data SDip supplied as the initial implant data from the implant standard data storage unit 102 to the implant model creation unit 112 includes an implant body (fixture) 21 and a column (abutment) 22 constituting the dental implant 20. , And 3D image data representing the outer shape of the superstructure (prosthetic crown) 23, respectively, include implant body data, strut data, and superstructure data. The implant model creation unit 112 also includes a fixture model 21a, an abutment model 22a, and a superstructure model (prosthetic crown model) 23a from the implant body data, strut data, and superstructure data. Create a Mip... The implant model  creation unit 112 creates an implant model  Mip (see FIG. 5) including a fixture model 21a, an abutment model  22a, and a prosthetic crown model 23a based on the implant standard data SDip...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva, Rekow, Waston and Kirchner with the teaching of Morimoto because the teaching of Morimoto would improve the system of Sachdeva, Rekow, Waston and Kirchner by providing a meaningful arrangement of dental models.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0015316 A1 to Sachdeva et al. in view of  WO 9319689 A1 to Rekow et al. and further in view of U.S. Pub. No. 2016/0278878 A1 to Waston et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2005/0084822 A1 to Stucki-McCormick et al. 

As to claim 7, Sachdeva as modified by Rekow and Waston teaches the method according to claim 1, however it is silent with reference to wherein the step of creating the digital prosthesis design comprises the step of, 
- designing a support structure on the digital prosthesis design, wherein the support structure is designed to contact at least a part of the surface representation of the first jaw.  
Stucki-McCormick teaches wherein the step of creating the digital prosthesis design comprises the step of, - designing a support structure on the digital prosthesis design, wherein the support structure is designed to contact at least a part of the surface representation of the first jaw (“...A dental implant has a moving portion that moves a sectioned jaw portion (160) from the distal end to the proximal end of a distraction mechanism (144) to induce a distraction osteogenesis. A prosthesis support is provided on the proximal end of the distraction mechanism for securing a dental prosthesis such that the distraction mechanism and the prosthesis support are integrated in a single system...A combination dental implant-distraction device comprising: an expansion component having a proximal end and a distal end which comprises, a threaded longitudinal shaft displaced between the proximal and distal ends, a distal tip distal to the shaft, and a prosthesis support means displaced at the proximal end of the expansion component for securing a dental prosthesis, wherein the distal tip has a narrower diameter than the shaft...” claim 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva and Rekow and Waston with the teaching of and Stucki-McCormick because the teaching of Stucki-McCormick would improve the system of Sachdeva and Rekow and Waston by providing a distraction mechanism for securing a dental prosthesis such that the distraction mechanism and the prosthesis support are integrated in a seamless single system

As to claim 8, Sachdeva as modified by Rekow and Waston teaches the method according to claim 7, however it is silent with reference to wherein the step of designing the support structure comprises the step of, 
- extending the support structure proximally from the digital prosthesis design.
Stucki-McCormick teaches wherein the step of designing the support structure comprises the step of, - extending the support structure proximally from the digital prosthesis design (“...A dental implant has a moving portion that moves a sectioned jaw portion (160) from the distal end to the proximal end of a distraction mechanism (144) to induce a distraction osteogenesis. A prosthesis support is provided on the proximal end of the distraction mechanism for securing a dental prosthesis such that the distraction mechanism and the prosthesis support are integrated in a single system...A combination dental implant-distraction device comprising: an expansion component having a proximal end and a distal end which comprises, a threaded longitudinal shaft displaced between the proximal and distal ends, a distal tip distal to the shaft, and a prosthesis support means displaced at the proximal end of the expansion component for securing a dental prosthesis, wherein the distal tip has a narrower diameter than the shaft...” claim 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva and Rekow and Waston with the teaching of and Stucki-McCormick because the teaching of Stucki-McCormick would improve the system of Sachdeva and Rekow and Waston by providing a distraction mechanism for securing a dental prosthesis such that the distraction mechanism and the prosthesis support are integrated in a seamless single system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0015316 A1 to Sachdeva et al. in view of  WO 9319689 A1 to Rekow et al. and further in view of U.S. Pub. No. 2016/0278878 A1 to Waston et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0206949 A1 to Jordan. 

As to claim 9, Sachdeva as modified by Rekow and Waston teaches the method according to claim 1, however it is silent with reference to wherein the step of creating the digital prosthesis design comprises the step of, - creating a digital gingiva model of the prosthesis, and 
- creating at least one tooth model of the prosthesis extending distally from the digital gingiva model.  
Jordan teaches wherein the step of creating the digital prosthesis design comprises the step of, - creating a digital gingiva model of the prosthesis (Gingiva Model 10), and - creating at least one tooth model (Tooth Models 17/18), of the prosthesis extending distally from the digital gingiva model (“...Following the planning of the gingiva model 10, the method of the present invention commences, wherein the gingiva model 10 undergoes virtual secondary machining. Secondary machining is carried out by dividing the gingiva model 10 into a plurality of surface structures, such as an interdental space 11, a papilla 12, a tooth root gingival area 13, a transitional area 14 in the marginal area between the gingiva model 10 and the jaw model 4, or a terminating area 15 at the end of the jaw arch. The remaining areas 16 of the gingiva model 10 can also be grouped together as a unified surface structure and its thickness, for example, varied. The individual surface structures 11, 12, 13, 14, 15, and 16 can in other words be selected individually and, for example, the height, the thickness, or the course of the gingival boundary of this surface structure modified. An interdental space 11 lies between two adjacent tooth models 17 and 18, wherein the interdental space 11 is demarcated by a gingival boundary to a mesial surface 19 toward the middle of the dental arch of the first tooth model 17 and by a gingival boundary to a distal surface 20 of the second tooth model 18 toward the end of the dental arch. The interdental space is laterally demarcated by an arcuate boundary line 21...” paragraphs 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva, Rekow and Waston with the teaching of Jordan because the teaching of Jordan would improve the system of Sachdeva, Rekow and Waston by providing a virtual tool for selectively dividing gingiva model into anatomically meaningful surface structures (paragraph 0008).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0015316 A1 to Sachdeva et al. in view of  WO 9319689 A1 to Rekow et al. and further in view of U.S. Pub. No. 2016/0278878 A1 to Waston et al. as applied to claim 1 above, and further in view of WO No. 2011102118 A1 to Ozawa et al. 

As to claim 10, Sachdeva as modified by Rekow and Waston teaches a method according claim 1, however it is silent with reference to wherein the step of creating the shape of the abutment hole comprises the step of, - offsetting the digital abutment representation outwards.  
Ozawa teaches wherein the step of creating the shape of the abutment hole comprises the step of, - offsetting the digital abutment representation outwards (“...Specifically, the coating three-dimensional shape data creating means 300 is a dental coating so as to have a gap for providing an adhesive layer of uniform thickness between the tooth to be treated and the dental coating. The three-dimensional shape data of the dental coating is created by offsetting the shape of. FIG. 8 schematically shows, for example, a crown-shaped design. The curved shape of the inner surface 362 of the crown 360 is the same as the curved shape of the corresponding surface 162 of the abutment tooth 160. First, the inner surface 362 of the crown 360 and the corresponding surface 162 of the abutment tooth 160 are superimposed and displayed, and then the inner surface 362 of the crown 360 is offset. The amount of offset, that is, the gap between the inner surface of the dental coating and the corresponding surface of the abutment tooth is not particularly limited, but a narrower gap is considered to be more suitable, for example, 50 μm or less A certain thing is calculated | required, Preferably it is 35 micrometers, More preferably, it is 25 micrometers, More preferably, it is 10 micrometers. However, it is necessary to make the margin line 363 of the crown 360 and the margin line 163 of the abutment tooth 160 coincide with each other. That is, the margin line 363 of the crown 360 is not offset...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva and Rekow and Waston with the teaching of and Ozawa because the teaching of Ozawa would improve the system of Sachdeva and Rekow and Waston by providing a uniform thickness between a tooth and the dental coating.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0015316 A1 to Sachdeva et al. in view of  WO 9319689 A1 to Rekow et al. and further in view of U.S. Pub. No. 2016/0278878 A1 to Waston et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2005/0089822 A1 to Geng et al. 

As to claim 12, see the rejection of claim 1 above, expect for 
- manufacturing the prosthesis based on the digital prosthesis design using a 3D manufacturing process, and 
- manufacturing the positioning guide based on the digital guide design using a 3D manufacturing process.  
Waston teaches - manufacturing the positioning guide based on the digital guide design using a 3D manufacturing process(“...The surgical guide may be manufactured to fit the individual patient's mouth based on a CT scan of the maxilla and mandible. The surgical guide may be manufactured from a nanoceramic composite or other suitable material through CNC milling or 3D printing...  From the CT scan, a surgical guide is created based on one or more anchor or implant sites to create a surgical template...” paragraphs 0164/0193).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva and Rekow with the teaching of and Waston because the teaching of and Waston would improve the system of Sachdeva and Rekow by providing a three dimensional printing of dental restoration.
Geng teaches - manufacturing the prosthesis (Prostheses (124) ) based on the digital prosthesis design using a 3D manufacturing process (“...The 3D model data can be provided to the CAM equipment (120) shown in FIG. 1. The CAM equipment (120) can use the 3D digital model as a guide for fabrication of the prostheses (124). The fabrication may be automatic or responsive to operator input. Known fabrication techniques can be used or modified to utilize the 3D model data as a guide for prostheses fabrication...It should be noted that the system (100) of FIG. 1 is versatile in that it is capable of providing many fabrication options with many materials and techniques. A wide variety of known fabrication techniques for various prostheses (124) can be used to manufacture the prostheses (124) based on the 3D model data generated by the system (100). The prostheses (124) can include a wide range of dental devices, including but not limited to crowns, implants, inlays, caps, retainers, dentures, sealants, bridges, and other known dental devices...” paragraphs 0028/0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva, Rekow and Waston with the teaching of Geng because the teaching of Geng would improve the system of Sachdeva, Rekow and Waston by providing a technique for producing dental prostheses.

As to claim 13, Waston teaches the method according to claim 12, wherein the 3D manufacturing process is 3D printing and/or 3D milling.
(“...The 3D model data can be provided to the CAM equipment (120) shown in FIG. 1. The CAM equipment (120) can use the 3D digital model as a guide for fabrication of the prostheses (124). The fabrication may be automatic or responsive to operator input. Known fabrication techniques can be used or modified to utilize the 3D model data as a guide for prostheses fabrication...It should be noted that the system (100) of FIG. 1 is versatile in that it is capable of providing many fabrication options with many materials and techniques. A wide variety of known fabrication techniques for various prostheses (124) can be used to manufacture the prostheses (124) based on the 3D model data generated by the system (100). The prostheses (124) can include a wide range of dental devices, including but not limited to crowns, implants, inlays, caps, retainers, dentures, sealants, bridges, and other known dental devices...” paragraphs 0028/0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sachdeva, Rekow and Geng with the teaching of Waston because the teaching of Waston would improve the system of Sachdeva, Rekow and Geng by providing a technique for producing dental prostheses.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Pub. No. 2014/0272772 A1 to Andreiko et al. and directed to intra-oral imaging system that provides intra-oral imagery of a patient's crown and the CBCT imaging system that provides volumetric imagery of a patient's tooth.
U.S. Pub. No. 2015/0025855 A1 to Fisker et al. and directed to a method of virtually designing a customized healing abutment and a drill guide for a patient.
U.S. Pub. No. 2017/0112592 A1 to Groscurth et al. and directed to a method of creating an updated master dental model of a patient's mouth after an implant surgery by aligning new postoperative oral scan data to pre-existing preoperative oral scan data that is more comprehensive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194